Citation Nr: 1615256	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  08-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for right hallux valgus with plantar fasciitis, formerly rated as pes planus, prior to August 15, 2014, and in excess of 30 percent thereafter. 

2.  Entitlement to a compensable rating for left hallux valgus with plantar fasciitis, formerly rated as pes planus, prior to August 15, 2014, and in excess of 30 percent thereafter. 

3.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from September 1987 to August 1991.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

The Veteran testified at an August 2010 Board videoconference hearing.  The hearing transcript has been associated with the record.  

The Board remanded the appeal in October 2010 for additional development, to include a request to obtain outstanding VA treatment records, updated VA examinations, and initial consideration of a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The AOJ substantially complied with the Board's remand order and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In a June 2015 rating decision, the RO granted separate 30 percent ratings for right and left hallux valgus with plantar fasciitis, formerly rated as pes planus, effective August 15, 2014, creating a staged rating.  The issues have, accordingly, been recharacterized to reflect the staged rating.  

Pursuant to a September 2015 letter, the Veteran was afforded an opportunity to testify at an additional Board hearing to address her appeal for a TDIU. In October 2015 correspondence, the Veteran indicated that she wished to withdraw her request for a Board hearing.  In a January 2016 letter, the Board informed the Veteran that the Veterans Law Judge who presided over the August 2010 hearing was no longer with the Board, and she was offered an opportunity to testify at a hearing before another Veterans Law Judge who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2015).  The letter provided that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that she did not want another hearing and would proceed accordingly.  As the Veteran did not respond to the January 2016 letter, the Board has proceeded with the appeal as stated.  The Board finds that there are no outstanding hearing requests.  As the original Veterans Law Judge is no longer with the Board, the undersigned Veterans Law Judge has been assigned to this case.


FINDINGS OF FACT

1.  On July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal the appeal for an increased rating for right hallux valgus with pes planus and left hallux valgus with pes planus is requested.

2.  For the entire appeal period from February 23, 2005, psychiatric symptoms and impairment due to PTSD, and the severity of such, more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.
 
3.  For the entire appeal period from February 23, 2005, the Veteran has been unable to secure or follow gainful or more than marginal employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for right hallux valgus with plantar fasciitis, formerly rated as pes planus, by the Veteran or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal for an increased rating for left hallux valgus with plantar fasciitis, formerly rated as pes planus, by the Veteran or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, from February 23, 2005, the criteria for an increased 70 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, from February 23, 2005, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of an Appeal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through her authorized representative, has withdrawn an appeal for an increased rating for both right and left hallux valgus with plantar fasciitis, formerly rated as pes planus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an increased rating for right hallux valgus with plantar fasciitis and left hallux valgus with plantar fasciitis, and those issues are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An October 2005 letter provided preadjudicatory notice to the Veteran addressing her claim an increased rating for PTSD.  The Veteran was afforded additional notice in October 2010 addressing the appeal for a TDIU.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA and private treatment records, VA examinations, vocational rehabilitation records, Social Security Administration (SSA) medical records, an Office of Personnel Management (OPM) disability determination, and the Veteran's statements and testimony.  The Board remanded the appeal in October 2010 for additional development, to include a request for outstanding records from both the Portland, Oregon and Tucson, Arizona VA Medical Centers, and an updated VA psychiatric examination.  Those records have been obtained and an updated VA examination is of record.  Because the Board is granting a TDIU, no further discussion of the Board's duty to assist is necessary to address that issue.

The Veteran was afforded VA examinations in October 2010 and August 2014 to address PTSD.  The Board finds that the VA examinations are adequate for rating purposes because they were performed by a medical professional, were based on a review of the record and history and symptomatology from the Veteran, and a thorough psychiatric examination of the Veteran, and address occupational and functional limitations due to PTSD.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board notes that a February 2005 VA examination is also of record and, due to its proximity in time with the Veteran's claim, has been addressed by the Board.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Veteran submitted a claim for an increased rating for PTSD in September 2005, noting that she was hospitalized for her psychiatric disorder in June 2007.  The RO granted a temporary total 100 percent rating effective June 7, 2005, and continued a 50 percent evaluation for PTSD from August 1, 2005.  Because the evidence includes a February 23, 2005 VA examination, dated within the one year period before the Veteran's claim for an increase was filed, and an increase in the Veteran's rating is indicated from that time, the Board finds that a higher 70 percent rating for PTSD and a TDIU are warranted for the entire rating period from February 23, 2005.  The Board finds that for the remainder of the one year period, before the Veteran's claim was filed, it is not discernable that an increase had occurred.  

The Veteran was assigned a 50 percent disability rating for PTSD under Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 
§ 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181   (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record). 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id.  

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Disability Rating Analysis 

The Veteran contends, during August 2010 Board hearing testimony, that in increased rating for PTSD is warranted because she is unable to work and could no longer perform her job due to PTSD.  

As noted above, the Veteran has appealed an October 2006 rating decision which granted a temporary total 100 percent rating effective June 7, 2005, and continued a 50 percent evaluation for PTSD from August 1, 2005.  The Board finds that for the entire rating period from February 23, 2005, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood due to symptoms such as depression, anxiety, suicidal ideation, sleep impairment, panic attacks, social isolation, difficulty with concentration, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintain effective relationships such that an increased 70 percent rating is warranted.  

The Veteran has been diagnosed with major depressive disorder, bipolar disorder, social anxiety disorder, panic disorder, and affective disorder, and a history of polysubstance dependence in addition to PTSD.  In the present case, the Board finds that it is not possible to separate the effects of the service-connected PTSD from the Veteran's other psychiatric diagnoses in this case, thus the Veteran's psychiatric impairment will be attributed to the service-connected PTSD.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181 (1998).  

A February 23, 2005 VA examination indicates that the Veteran attempted to complete college course work but dropped out of class due to poor concentration and anxiety.  The Veteran also reported reducing her work hours from 20 to 10 due to PTSD symptoms.  The VA examiner indicated that the Veteran isolated herself socially, and had difficulty appropriately interacting with others.  A mental status examination showed no impairment in thought process or communication.  The Veteran was tearful and identified past suicidal ideation.  She was able to maintain hygiene and basic activities of daily living.  There was no memory loss or obsessive or ritualistic behavior.  Symptoms included panic attacks, depressed mood, anxiety, sleep impairment, and hypervigilance.   The VA examiner opined that PTSD had a moderate to severe impact the Veteran's ability to sustain employment, her ability to continue with schooling, and in her ability to participate in a family role, social relationships, and leisure activities.  The Veteran was assessed with a GAF score of 50.  

Private treatment records from St. Luke's Behavioral Health Center show that the Veteran was hospitalized in June 2005.  A mental status examination shows that the Veteran had poor short term memory, pressured speech, and liable effect.  Thought content was positive for suicidal ideation, grandiosity, and paranoia.  Judgment was poor as measured by recent suicide attempts.  She was assessed with a GAF score of 30-35.  Treatment records from St. Luke's identified symptoms of anxiety, depression, poor sleep, poor concentration, and paranoia.  

VA psychiatric treatment records dated from 2005 to present show that the Veteran presented consistently with symptoms of anxiety, depression, sleep disturbance, social isolation, difficulty with concentration, and frequently had suicidal ideation.  She had inpatient psychiatric hospitalizations in September 2006 and August 2007 for suicidal ideation or attempt.  The Veteran had GAF scores of 40 during VA hospitalizations.  VA treatment records reflect a GAF score of 55 in 2009 and 2010.  

The Veteran was referred by her VA vocational rehabilitation counselor for a private vocational assessment in May 2005.  An April 2006 vocational summary from L.E.B. indicates that the Veteran was initially referred to the vocational rehabilitation program in 2001 and in 2002, the Veteran set up an employment goal of business management.  The Veteran had attempted to complete training to qualify her for a degree in business management at the University of Phoenix, and completed more than three quarters of her degree program, but had to withdraw from the program due to serious psychiatric problems and psychiatric hospitalization in 2004.  The Veteran's case was then assigned to L.E.B. in May 2005, but she did not respond to telephone contact attempts or contact letters.  A January 2006 letter from the VA Vocational Rehabilitation and Employment program shows that the Veteran had abandoned the program, and that she needed to contact her vocational counselor to maintain eligibility.  
 
SSA medical records show that the Veteran was found to be disabled due to affective disorder and anxiety related disorder in May 2005.  An associated psychiatric assessment shows that the Veteran's functional limitations included moderate restriction of activities of daily living, marked difficulties in maintaining social functioning, and marked difficulties in maintaining concentration, persistence, or pace, with three past episodes of decompensation, each of extended duration.  An August 2008 letter from the Veteran's private treating psychologist, A.H., associated with SSA records, shows that the Veteran's psychiatric condition was chronic, and that she was not cleared to be working in a competitive environment and that she was encouraged to file for medical disability retirement.  

A June 2009 letter to OPM from the Veteran's VA Mental Health Clinic treatment provider noted that the Veteran had a history of numerous psychiatric admissions, and shows that the Veteran met the criteria for chronic and severe PTSD, and that she also had diagnosed mixed personality disorder and bipolar disorder.  The treatment provider indicated that the Veteran would likely have chronic psychiatric symptoms and that symptoms would wax and wane.  The Veteran was deemed incompetent by SSA but not by VA.  A December 2009 OPM letter shows that the Veteran was considered to be disabled from her position as a postal clerk due to PTSD and bipolar disorder.  

During an August 2010 Board hearing, the Veteran reported that she was unable to work due to PTSD and that she continually struggled with PTSD symptoms.  She had been attending biweekly treatment and group sessions.  She identified difficulty with leaving the house, reported doing cognitive therapy to deal with her anxiety, and identified symptoms of depression and suicidal ideation.  At the time of the hearing, the Veteran indicated that she was living near her family to help prevent additional inpatient treatment or suicidal thoughts or attempts.  She reported that she lived in an RV next to her brother and indicated that she had difficulty living independently.  He relied on her brother to take her shopping, and no longer drove.  Her brother also brought her to her VA appointments.  The Veteran reported having a positive relationship with her immediate family but reported that she did not have friends or a social life.  She reported having anxiety attacks with leaving the house.  She recently adopted a dog after her therapist suggested getting a therapy dog, and that helped her get out of the house for walks a few times a week.

An October 2010 VA examination shows that the Veteran had not worked since 2005, and prior to that time, she had been employed approximately 12 years with the postal service.  The Veteran reported that she spent the majority of her time at home and was avoidant and isolative.  She had one friend who she saw once a month, and was close to her brother and sister.  A mental status examination shows that the Veteran was anxious, spoke quickly and was off topic at times.  Grooming and hygiene were good, and there was no indication that she suffered from symptoms of psychosis.  Judgement was intact.  The Veteran met the diagnostic criteria for PTSD, chronic, moderate to severe; major depressive disorder secondary to PTSD; and opiate abuse in full remission.  She was isolative, highly avoidant of people, had memory and sleep problems, and was noted to have low social functioning.  The Veteran was assessed with a GAF score of 50.  The VA examiner opined, based on the Veteran's statements and review of the record, that the Veteran would not be able to work in any environment where the Veteran was not fully in control of her physical space, and where there was an opportunity that a man or men to come in contact with her when she was not prepared.  

An August 2014 VA examiner assessed the Veteran with occupational and social impairment with reduced reliability and productivity due to PTSD and related depression.  During the examination, the Veteran reported that she had been living with her boyfriend of two years, that the relationship had been going well, that they went out to eat at times, and saw friends once a month.  The Veteran was not working.  The Veteran's symptoms were stated to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  A mental status examination shows that the Veteran was casually dressed and well groomed.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations or delusions.  Affect was within normal limits and memory and attention were intact.  

The record shows that for the entire appeal period from February 23, 2005, PTSD symptoms have resulted in occupational and social impairment with deficiencies in most areas such as work, school, judgement, thinking, and mood.  A February 2005 VA examiner opined that PTSD had a moderate to severe impact the Veteran's ability to sustain employment, her ability to continue with schooling, and in her ability to participate in a family role, social relationships, and leisure activities.  Thus, it appears that from February 2005, the Veteran had exhibited occupational and social impairment in areas of work, school, family relationships, and mood.  

The Veteran was unable to complete a vocational rehabilitation program or a graduate degree program in 2005 due to her psychiatric symptoms, and stopped work due to her psychiatric symptoms and periods of psychiatric hospitalization.  VA treatment records and VA examinations identify significant problems with social isolation, judgement problems related to the Veteran's suicidal ideation and attempts, some difficulty with memory and concentration, and chronic mood symptoms to include depression and anxiety.

The Veteran has been assessed with GAF scores ranging from 40 to 55 over the appeal period.  These scores are consistent with moderate symptoms or moderate difficulty in social, occupational, or school functioning; serious symptoms or any serious impairment in social, occupational or school functioning; and the GAF score of 40 indicates major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  DSM-IV at 46-47.  Lower scores were indicated during periods of inpatient psychiatric hospitalization, while in 2009 and 2010, the Veteran predominantly had GAF scores of 55 which indicate moderate symptoms or moderate difficulty in social and occupational functioning.  The Board notes that at the time the Veteran was assessed with a GAF score of 30 to 35 during a June 2005 inpatient hospitalization, she was in receipt of a temporary total 100 percent rating for PTSD.  The Board finds that the increase in the severity of the Veteran's symptoms during the June 2005 hospitalization was temporary.  Additionally, while the most recent August 2014 VA examination identified improvement in PTSD symptoms and improvement the Veteran's social functioning, she continued to have symptoms of depression, anxiety, and difficulty in adapting to stressful circumstance, and it is not clear whether this was a sustained improvement of symptoms.  A June VA mental health treatment provider has noted that the Veteran's symptoms were likely to wax and wane and VA treatment records and an October 2010 VA examination identify moderate to severe PTSD.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric symptoms and occupational and social impairment due to PTSD are more consistent with an increased 70 percent rating.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.   

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met the criteria for a higher 100 percent disability rating for PTSD.  See 38 C.F.R. § 4.130.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  VA examiners and VA treating physicians have identified moderate to severe PTSD.  While the record indicates that the Veteran is no longer able to work due to PTSD, she is not shown to have total social impairment as she has maintained relationships with immediate family, and one friend who she reported seeing monthly in an October 2010 VA examination, and in an August 2014 VA examination, she reported having a boyfriend and reported spending time with their friends.  

The Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  While the Veteran had periods of time in which she was hospitalized for suicide attempts, she was not shown to be in persistent danger of hurting self or others, and the Board finds that these periods of hospitalization reflect only a temporary increase in symptomatology.  Additionally, the degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of her assessment of severe or moderate to severe PTSD, is not consistent with a 100 percent rating for PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for PTSD.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of clinical psychiatric symptoms and findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD is manifested by symptoms of depression, anxiety, suicidal ideation, sleep impairment, panic attacks, social isolation, difficulty with concentration, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintain effective relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria. 

The schedular rating criteria specifically include occupational and social impairment with deficiencies in most areas, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as well as findings with regard to psychological testing, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by PTSD.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's PTSD, and referral for consideration of an extraschedular evaluation is not warranted.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her occupation and daily life.  Insomuch as the record shows that the Veteran is not employed due to PTSD and other psychiatric symptoms, the Board finds that issues with employability are adequately addressed by the Veteran's claim for a TDIU which is being granted in this case.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a).

Pursuant to the initial rating decision above, the Board has granted a 70 percent rating for service-connected PTSD for the entire rating period from February 23, 2005.  The Veteran is additionally service-connected for right hallux valgus with planar fasciitis and left hallux valgus with planar, each rated as non-compensable prior to August 14, 2014, and at 30 percent thereafter.  In light of the Board's grant of a 70 percent rating for PTSD, the Board finds that for the entire rating period, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The next step is to determine whether the Veteran was unemployable due to her service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).  The Board finds that from February 23, 2005, the Veteran has not been able to secure and follow gainful or more than marginal employment due to service-connected disabilities.  

With regard to the Veteran's educational and employment history, an October 2010 Veteran's Application for Increased Compensation Based on Individual Unemployability shows that the Veteran was employed full time with the U.S. Postal Service from 1993 until December 2004.  Additionally, the Veteran identified having two years of college education.  

A February 23, 2005 VA examination indicates that the Veteran was working only part time for 10 hours a week at the time of examination.  The VA examiner indicated that PTSD had a moderate to severe impact on her ability to sustain employment.  The Board finds that the Veteran's 10 hour a week part time work does not constitute gainful or more than marginal employment.  

SSA and OPM records indicate that the Veteran has been completely disabled since at least May 2005.  SSA medical records show that the Veteran was unemployable due to her service-connected psychiatric disorder from May 2005.  A December 2009 OPM letter shows that the Veteran was considered to be disabled from her position as a postal clerk due to PTSD and bipolar disorder.  

VA vocational rehabilitation records indicate that the Veteran was unable to complete a training program to qualify her for a degree in business management at the University of Phoenix due to service-connected psychiatric symptoms and the Veteran effectively withdrew from the program in 2005.  
 
An August 2008 letter from a private treating psychologist, A.H., associated with SSA records, shows that the Veteran's psychiatric condition was chronic, and that she was not cleared to be working in a competitive environment.  An October 2010 VA examiner stated, indicated that the Veteran would not be able to work any environment where the Veteran was not fully in control of her physical space, and there was an opportunity that a man or men would come in contact with her when she was not prepared.  The Board finds that employment in such a sheltered work environment, as indicated by the August 2008 psychologist, or the October 2010 VA examiner, may be considered only marginal in degree.  See 38 C.F.R. § 4.16(a) (2015) (Marginal employment shall not be considered substantially gainful employment, and includes but is not limited to employment in a protected environment such as a family business or sheltered workshop.).

Conversely, an August 2014 VA examiner assessed the Veteran with occupational and social impairment with only reduced reliability and productivity due to PTSD and related depression, and a January 2013 VA examiner indicated that the Veteran had no service-connected limitations to physical or sedentary employment.  While the January 2013 VA examiner identified no limitations to physical employment, the Board finds that this tends to be in conflict with findings from later August 2014 VA examination of the feet, which show that the Veteran would be limited in performing work which required standing and walking due to her service-connected bilateral foot disability.  Moreover, the VA examiner did not provide rational for his opinion that the Veteran was not limited in performing sedentary employment given her service-connected psychiatric disorder.  

The weight of the evidence shows that the Veteran stopped working due to her service-connected psychiatric disorder, she was determined by both SSA and OPM to be medically disabled from work due to her service-connected psychiatric disorder, she was unable to complete a vocational rehabilitation and training program due to her service-connected psychiatric disorder, and an August 2008 private medical opinion and October 2010 VA examiner's opinion indicate that the Veteran was not capable of more than marginal employment.  Accordingly, the Board finds that the weight of the evidence shows that the Veteran is unemployable due to service-connected disabilities.  For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period, a TDIU is warranted.  


ORDER

The appeal for an increased rating for right hallux valgus with plantar fasciitis, formerly rated as pes planus, is dismissed.

The appeal for an increased rating for left hallux valgus with plantar fasciitis, formerly rated as pes planus, is dismissed.

For the entire rating period from February 23, 2005, an increased rating of 70 percent for PTSD is granted. 

For the entire rating period from February 23, 2005, a TDIU is granted.




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


